IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


RONALD WHEELER,                            : No. 49 MM 2016
                                           :
                     Petitioner            :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMON PLEAS COURT OF BUCKS                :
COUNTY,                                    :
                                           :
                     Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Petition for Extraordinary Relief is

DISMISSED.        See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (hybrid

representation not permitted). The Prothonotary is DIRECTED to forward this filing to

counsel of record.